        Case 5:18-cv-05194-LHK Document 62 Filed 05/28/19 Page 1 of 3



 1   MARC DAVID PETERS (CA SBN 211725)
     mdpeters@mofo.com
 2   DANIEL C. HUBIN (CA SBN 278987)
 3   DHubin@mofo.com
     MORRISON & FOERSTER LLP
 4   755 Page Mill Road
     Palo Alto, CA 94304-1018
 5   Telephone: 650.813.5600
     Facsimile: 650.494.0792
 6

 7   SORIN G. ZAHARIA (CA SBN 312655)
     SZaharia@mofo.com
 8   MORRISON & FOERSTER LLP
     425 Market St.
 9   San Francisco, CA 94105-2482
     Telephone: 415.268.6336
10
     Facsimile: 415.268.7522
11
     Attorneys for Defendants BOLB, INC. and
12   QUANTUM EGG, INC.

13                                UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                         SAN JOSE DIVISION
16

17    SENSOR ELECTRONIC TECHNOLOGY,                        Case No. 5:18-cv-05194-LHK-VKD
      INC.,
18                                                         DECLARATION OF MARC DAVID
                             Plaintiff,                    PETERS IN SUPPORT OF
19                                                         DEFENDANTS’ RESPONSIVE CLAIM
              v.                                           CONSTRUCTION BRIEF
20
      BOLB INC. AND QUANTUM EGG, INC.,
21
                             Defendants.
22

23

24

25

26

27

28
      PETERS DECL. ISO DEFTS. RESP. CLAIM CONSTRUCTION BRIEF                                1
      CASE NO. 5:18-CV-05194-LHK-VKD
     sf-4028656
        Case 5:18-cv-05194-LHK Document 62 Filed 05/28/19 Page 2 of 3



 1                           DECLARATION OF MARC DAVID PETERS
 2          I, Marc David Peters, declare as follows:
 3          1.      I am a partner at the law firm Morrison & Foerster LLP, counsel for Defendants
 4   Bolb Inc. and Quantum Egg, Inc. I am a member in good standing of the bar of the State of
 5   California and am admitted to practice in this District. I submit this declaration in support of
 6   Defendants’ Responsive Claim Construction Brief.
 7          2.      Attached hereto as Exhibit L is a true and correct copy of excerpts from the
 8   USPTO File History of U.S. Patent No. 9,801,965.
 9          3.      Attached hereto as Exhibit M is a true and correct copy of U.S. Patent Appl. Pub.
10   No. 2013/0239803 by Palmer.
11          4.      Attached hereto as Exhibit N is a true and correct copy of excerpts from the New
12   Oxford American Dictionary (2d ed. 2005).
13          5.      Attached hereto as Exhibit O is a true and correct copy of an excerpt from the
14   Webster’s Online Dictionary, accessed on March 4, 2019.
15          6.      Attached hereto as Exhibit P is a true and correct copy of excerpts as produced by
16   Plaintiff from the Random House Webster’s Unabridged Dictionary (2d ed. 2001), and Bates-
17   labeled SETI_004573–SETI_004590.
18          7.      Attached hereto as Exhibit Q is a true and correct copy of excerpts as produced by
19   Plaintiff from the Concise Oxford American Dictionary (2006), and Bates-labeled SETI_004554–
20   SETI_004572.
21          8.      Attached hereto as Exhibit R is a true and correct copy of excerpts as produced by
22   Plaintiff from the book Nanostructures & Nanomaterials by G. Cao (Imperial College Press
23   2004), and Bates-labeled SETI_003784–SETI3794.
24          9.      Attached hereto as Exhibit S is a true and correct copy of U.S. Patent No.
25   8,080,833 to Grandusky et al.
26          10.     Attached hereto as Exhibit T is a true and correct copy of U.S. Patent Appl. Pub.
27   No. 2011/0303891 by Chua.
28
      PETERS DECL. ISO DEFTS. RESP. CLAIM CONSTRUCTION BRIEF                                            2
      CASE NO. 5:18-CV-05194-LHK-VKD
     sf-4028656
        Case 5:18-cv-05194-LHK Document 62 Filed 05/28/19 Page 3 of 3



 1          11.     Attached hereto as Exhibit U is a true and correct copy of the article F. Capasso,
 2   Compositionally Graded Semiconductors and Their Device Applications, Ann. Rev. Mater. Sci.
 3   1986.16: 263–91, as produced by Plaintiff and Bates-labeled SETI_004591–SETI_004619.
 4          12.     Attached hereto as Exhibit V is a true and correct copy of excerpts from the
 5   USPTO File History of U.S. Patent No. 9,660,133.
 6          13.     Attached hereto as Exhibit W is a true and correct copy of excerpts from the
 7   Oxford English Dictionary.
 8

 9          I declare under penalty of perjury under the laws of the United States that the foregoing is
10   true and correct, to the best of my knowledge and belief.
11

12          Executed on May 28, 2019 in Palo Alto, California.
13
                                                     By:       /s/ Marc David Peters
14                                                             Marc David Peters
                                                               MORRISON & FOERSTER LLP
15                                                             755 Page Mill Road
                                                               Palo Alto, CA 94304-1018
16                                                             Telephone: 650.813.5600
                                                               Facsimile: 650.494.0792
17                                                             Email: mdpeters@mofo.com
18

19

20

21

22

23

24

25

26

27

28
      PETERS DECL. ISO DEFTS. RESP. CLAIM CONSTRUCTION BRIEF                                         3
      CASE NO. 5:18-CV-05194-LHK-VKD
     sf-4028656
